Citation Nr: 0415970	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
bilateral hearing loss, tinnitus, residuals of a stroke, a 
low back disorder, a right knee disorder, and a left knee 
disorder.  

2.  Entitlement to an initial rating higher than 10 percent 
for Type II diabetes mellitus. 

3.  Entitlement to an initial evaluation higher than 
10 percent for peripheral neuropathy of the right lower 
extremity. 

4.  Entitlement to an initial evaluation higher than 10 
percent for peripheral neuropathy of the left lower 
extremity. 

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 2002 and February 
2003 by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By the March 2002 rating decision, the RO, among other 
determinations, denied the veteran's claims of entitlement to 
service connection for PTSD, bilateral hearing loss and 
tinnitus.  

By the same decision, the RO granted service connection for 
Type II diabetes mellitus due to herbicide exposure, 
peripheral neuropathy of the left lower extremity secondary 
to diabetes mellitus, and peripheral neuropathy of the right 
lower extremity secondary to diabetes mellitus; initial 
disability evaluations of 10 percent were assigned for each 
of the three disabilities, effective from January 4, 2001 
(diabetes mellitus) and October 23, 2001 (peripheral 
neuropathy of each lower extremity), respectively.  

By the February 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of a stroke and for a TDIU.  

In March 2004 the RO denied entitlement to service connection 
for acoustic schwannoma on the basis that the disorder was 
not due to a blow to the face in service or to exposure to 
Agent Orange.  However, the veteran is also claiming service 
connection on the basis that he has residuals of the disorder 
as a result of the surgery performed at a VA hospital.  The 
Board therefore finds that his contentions raise a claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002).  The issue of entitlement under 
§ 1151 has not been adjudicated by the RO and is not before 
the Board at the present time.  The matter is therefore 
referred to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

As to the issues of entitlement to service connection for 
PTSD, bilateral hearing loss, tinnitus, a bilateral leg 
disorder, a back disability, and residuals of a stroke, and a 
TDIU, this appeal is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by complaints of 
dizziness, polyuria and polydypsia, and is controlled by 
diet.

2.  The veteran does not take insulin or oral hypoglycemic 
medications for control of diabetes.  

3.  Peripheral neuropathy of the right and left lower 
extremities due to diabetes mellitus is manifested by sensory 
changes in a stocking-like distribution, with no impairment 
of motor function.  

4.  Peripheral neuropathy in the right and left lower 
extremities is not productive of more than slight incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 
10 percent for Type II diabetes mellitus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2003).  

2.  The criteria for an initial evaluation higher than 
10 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 
(2003).  

3.  The criteria for an initial evaluation higher than 
10 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 
5107, 7104; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  It 
appears that the VCAA is applicable in this case because the 
veteran's claim as to all issues was received after the 
November 9, 2000, effective date of the law.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the April 2002 rating decision and the 
May 2003 statement of the case set forth the law and 
regulations that are applicable to the appeal, and explained 
the basis for the assignment of the initial evaluations for 
diabetes mellitus and peripheral neuropathy.  The statement 
of the case also set forth the text of the VCAA regulations.  

In addition, the RO sent a letter to the veteran in August 
2001 which explained the expanded VA notification and duty to 
assist obligations under the VCAA with respect to his 
diabetes mellitus claim.  In particular, the letter informed 
the veteran of the evidence necessary to substantiate his 
claims, and advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letter explained that the RO would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

Although the April 2002 letter addressed the issue of service 
connection rather than the issue of entitlement to a higher 
rating for diabetes mellitus and its complications, the 
letter is adequate to provide proper VCAA notice regarding 
the "downstream" rating issues as well.  In a December 2003 
precedent opinion, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising, or "downstream" from, a grant of service 
connection, such as those involving an appeal for an earlier 
effective date or disagreement with the initial rating of a 
newly service-connected disability.  See VAOPGCPREC 8-03.  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The decision of the United States Court of Appeals for 
Veteran Claims (CAVC) in Pelegrini, supra, held, in part, 
that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  


The decision specified that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
above-cited RO communications advised the claimant that 
he could submit additional evidence and he has been 
given numerous other opportunity to do so.  

The Board finds that the April 2002 VCAA notice letter 
satisfies both the timing and the content requirements of the 
of the law as found by the CAVC in Pelegrini 

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence relevant 
to the ratings for diabetes mellitus and bilateral lower 
extremity peripheral neuropathy and their complications has 
been obtained.  The veteran has undergone VA examinations in 
connection with his claim.  He has been given opportunities 
to identify all other medical providers and submit available 
documentation related thereto.  The Board is not aware of any 
additional relevant evidence for which reasonable procurement 
efforts have not been made.  Accordingly, the Board finds 
that the requirements of the VCAA have been satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  Accordingly, a remand 
of the appeal for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991).  Having determined that the duty to 
notify and the duty to assist have been satisfied, the Board 
turns to an evaluation of the veteran's claims on the merits.  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the initial ratings assigned 
at the time of the granting of service connection for 
diabetes mellitus and bilateral lower extremity peripheral 
neuropathy, as distinguished from an appeal from denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the CAVC also discussed the concept of "staged" 
ratings, finding that in cases where an initially assigned 
disability evaluation was at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126- 28.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the CAVC reaffirmed the staged ratings 
principle of Fenderson.  

Diabetes mellitus is rated under criteria found in Diagnostic 
Code 7913 of the VA rating schedule.  A 10 percent rating is 
provided when the disorder is manageable by restricted diet 
only.  The next higher rating of 20 percent is provided for 
diabetes "[r]equiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet."  38 C.F.R. § 4.119, 
Code 7913 (2003).  

The veteran's peripheral neuropathy of the right lower 
extremity and of the left lower extremity is rated on the 
basis of paralysis of the sciatic nerve.  A 10 percent rating 
is provided for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent rating is provided for moderate 
incomplete paralysis and a 40 percent rating is provided for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Code 8520 (2003).  

A 10 percent rating is provided for mild incomplete paralysis 
of the external popliteal nerve (common peroneal).  A 
20 percent rating is provided for moderate incomplete 
paralysis, and a 30 percent rating is provided for severe 
incomplete paralysis.  38 C.F.R. § 4.124a, Code 8521 (2003).  

A 10 percent rating is provided for moderate incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  A 20 percent rating is provided for severe 
incomplete paralysis.  38 C.F.R. § 4.124a, Code 8522 (2003).  

A 10 percent rating is provided for moderate incomplete 
paralysis of the anterior tibial nerve (deep peroneal).  A 
20 percent rating is provided for severe incomplete paralysis 
of the anterior tibial nerve.  38 C.F.R. § 4.124a, Code 8523 
(2003).  

A 10 percent rating is provided for mild incomplete paralysis 
of the internal popliteal nerve (tibial).  A 20 percent 
rating is provided for moderate incomplete paralysis, and a 
30 percent rating is provided for severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8524 (2003).  A 
10 percent rating is provided for moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent rating 
is provided for severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, Code 8525 (2003).  



Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Initial Increased Evaluation for Diabetes Mellitus

The present appeal arises from the initial rating assigned 
following the allowance of service connection for diabetes, 
as distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  
Consequently, it is the present level of disability that is 
of primary concern and separate ratings (known as staged 
ratings) are potentially assignable for different periods of 
time as warranted by the evidence.  Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  In the present case, the 
Board finds that there has been no fluctuation in the degree 
of overall severity of disability due to diabetes mellitus 
during the period covered by the initial evaluation such as 
to warrant the assignment of staged ratings.  

The veteran underwent a VA examination in October 2001 in 
connection with his claim for service connection for 
diabetes.  He related that about two years earlier he had 
been hospitalized for six days after he had become suddenly 
weak and fainted, and was found to have diabetes mellitus.  
He was not placed on any diabetic medication.  He continued 
to complain of tingling and numbness in his extremities until 
a subsequent episode of dizziness, and was told that the 
dizziness was due to his diabetes.  He was still not placed 
on medication.  He had recently been told that his complaints 
of occasional dizziness, polyuria and polydypsia were due to 
diabetes.  On examination, a comprehensive metabolic panel 
and urinalysis were normal.  Hemoglobin A1C was 5.2, which 
was within normal limits.  The diagnosis was Type II diabetes 
mellitus, well controlled.

At a VA examination in August 2002, it was reported that 
glucose levels had been found to be elevated on testing in 
August 2001 and that the veteran had been placed on diet 
control.  Comprehensive laboratory findings were normal.  
Urinalysis was normal.  Hemoglobin A1C was 5.1.  

VA outpatient treatment records dated through July 2003 are 
of record.  In a May 2003 entry it was reported that the 
veteran was not following any particular diet.  Treatment 
entries contained no reference to insulin or other oral 
hypoglycemic agents.  In June 2003 it was noted that the 
veteran was not taking oral diabetic medication.  


The record shows that the veteran received an evaluation for 
Type II diabetes mellitus in 2001 following the initial 
detection of the disorder, at which time dizziness, polyuria 
and polydypsia were deemed to be attributable to diabetes.  A 
decision was made on several sequential occasions not to 
place the veteran on medications.  More recent treatment 
records show that he is still not taking insulin or oral 
glycemic agents to treat the disorder.  On the most recent VA 
examinations for diabetes, his laboratory test results, 
including his hemoglobin A1C, were within normal limits.  

A 10 percent initial evaluation for Type II diabetes mellitus 
is currently in effect under Diagnostic Code 7913, which 
provides a 20 percent rating for diabetes that is manageable 
by restricted diet only.  To warrant the next higher rating 
of 20 percent, a restricted diet plus the use of insulin or 
an oral hypoglycemic agent is required.  

In the absence of a need for insulin or an oral hypoglycemic 
agent, there is no authority under the law for the assignment 
of a rating higher than 10 percent.  There is no other code 
by which a higher rating by analogy might be assigned.  The 
symptoms of dizziness, polyuria and polydypsia are 
contemplated under the current 10 percent rating.  

The record does not demonstrate a disability picture that 
more nearly approximates the criteria required for the next 
higher rating for the purpose of awarding an increase under 
38 C.F.R. § 4.7.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against a finding that the veteran's 
Type II diabetes mellitus is productive of symptoms of such 
nature or severity as to qualify for an initial rating higher 
than the current 10 percent.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Initial Increased Evaluations for Bilateral Peripheral 
Neuropathy

The medical evidence establishes that the service-connected 
diabetes has resulted in medical complications consisting of 
hypertension, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity, each of which has been separately service 
connected and rated.  The rating assigned for hypertension is 
not at issue on appeal.  

The present appeal as to the initial ratings for peripheral 
neuropathy arises from the initial rating decision that 
assigned service connection, as distinguished from an appeal 
from denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2003).  As with diabetes mellitus, staged ratings 
are potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

In the present case, the Board finds that no fluctuation in 
the degree of overall severity of disability due to 
peripheral neuropathy during the period covered by the 
initial evaluation is shown as to either lower extremity such 
as to warrant the assignment of staged ratings.  

The veteran underwent an initial VA examination for diabetes 
in October 2001.  On neurological evaluation, sensation in 
the lower extremities was found to be abnormal, with 
decreased sensation to pinprick in a stocking-like 
distribution bilaterally.  Motor function was within normal 
limits.  The examiner concluded that the veteran had symptoms 
consistent with diabetic neuropathy and recommended 
appropriate follow-up care.  At a VA examination in August 
2002 the veteran complained of fatigue and numbness in the 
lower extremities.  On neurological evaluation, the motor and 
sensory functions of the lower extremities were within normal 
limits.  The right and left knee and ankle reflexes were one 
plus.  The examiner concluded that peripheral neuropathy was 
present.  

The veteran was admitted to a VA hospital in April 2003 for 
evaluation of various neurological symptoms that included 
episodes of tingling and weakness on the right side of the 
face and body.  
On examination, the findings included strength of 4/5 in the 
right leg and arm and diminished pain, temperature vibration 
senses on the right side, including in the upper extremities.  
The discharge diagnosis was posterior fossa mass lesion 
consistent with acoustic neuroma.  A right acoustic neuroma 
was subsequently excised during a June 2003 hospitalization.

In May 2003 the veteran underwent a VA neurological 
examination, at which time he described weakness on the whole 
right side of his body.  On examination there was a decrease 
of strength in the right lower extremity.  No diagnosis of 
peripheral neuropathy associated with diabetes was recorded.  

The veteran underwent a VA neurological examination in 
October 2003, the report of which describes extensive 
physical impairment and cognitive deficits following surgery 
for an acoustic neuroma.  Examination of the extremities was 
abnormal with a knee brace being worn on each extremity.  
Gait was abnormal with severe ataxia.  There was generalized 
muscle weakness in both lower extremities.  Muscle atrophy 
was noted.  Lower extremity motor function was abnormal with 
left-sided weakness, worse on the left.  Sensory examination 
was difficult to perform.  There was no reference to 
peripheral neuropathy associated with diabetes.  

Though separately rated, the manifestations of peripheral 
neuropathy are essentially the same in both lower 
extremities.  Evaluation of the neuropathy is complicated by 
the fact that the veteran presently has extreme neurologic 
deficits throughout his body as a result of other 
disabilities, including the residuals of surgery performed 
for an acoustic neuroma and, although this is not clear, 
apparently the residuals of a stroke.  The generalized 
weakness and incoordination documented on examinations in May 
and October 2003 is clearly due to pathology other than 
neurologic complications of diabetes.  That being the case, 
the Board finds that the findings recorded on VA examinations 
in October 2001 and August 2002 provide the best measure of 
the service-connected diabetic neuropathy.  This conclusion 
is reinforced by the fact that nothing reported at the later 
examinations suggests that diabetic neuropathy is a 
significant factor in the current neurological deficits 
involving the lower extremities.  

The peripheral neuropathy associated with diabetes mellitus, 
as described in the October 2001 and August 2002 examination 
reports, is limited to sensory deficits in each lower 
extremity, with a loss of sensation to pinprick in a 
stocking-like distribution.  No motor deficit due to diabetes 
was reported.  The sensory deficit is apparently of minimal 
degree, given that at the latter examination it was not even 
reported as being present.  

A 10 percent rating is currently in effect for each lower 
extremity under Code 8520 of the VA rating schedule on the 
basis of mild incomplete paralysis of the sciatic nerve.  In 
the absence of clinical findings showing a significant 
neurologic deficit, the record does not provide a basis for 
concluding that the moderate incomplete paralysis required 
for the next higher rating of 20 percent is present.  There 
is no other diagnostic code under which an increased rating 
might be assigned by analogy to disability due to some other 
closely related disability.  Nor do the manifestations of 
peripheral neuropathy more nearly approximate the criteria 
for a rating higher than 10 percent for either extremity.  

Accordingly, a preponderance of the evidence of record is 
against the claim for initial increased ratings for 
peripheral neuropathy of the right lower extremity and the 
left lower extremity, and the appeal must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany, supra.  


ORDER

Entitlement to an initial rating higher than 10 percent for 
Type II diabetes mellitus is denied.  

Entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an initial rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in April 
2001 (PTSD) and July 2003 (covering the remaining issues) 
which comply with the notice requirements of Quartuccio, 
supra.  However, additional evidentiary development is 
required to satisfy the statutory duty to assist.  


Low Back Disorder

The current treatment records show that the veteran has 
degenerative disc disease (DDD) of the lumbar spine, but 
additional development is required to ascertain when a 
disability became first manifest.  Included among the 
veteran's service medical records is a May 1968 report from a 
private physician who related that he had treated the veteran 
in April 1968 for complaints of preservice back pain and that 
X-rays of the spine had been negative for significant 
abnormality at that time.  

During service the veteran was seen in 1968 and 1969 for 
complaints of low back pain.  An X-ray was reported as 
negative.  In post service medical records the veteran has 
complained of back problems that extended back to service.  
At an October 2003 VA examination, he reported that in 1971 
he had been told that he had a pinched nerve and that he had 
had problems with pain since then.  

In light of this history, an additional effort should be made 
to obtain information relating to examination and treatment 
for back pain over the years, including the identity of any 
physician who told the veteran in 1971 that he had a pinched 
nerve.  Even if no such records are available, the veteran 
should undergo a VA examination pursuant to the statutory 
duty to assist for the purpose of obtaining a medical opinion 
as to whether the current DDD is related to the back pain 
reported during service.  

PTSD

A diagnosis of PTSD has been recorded on numerous occasions 
since the veteran filed his original service connection claim 
in January 2001, including on psychiatric examinations for 
compensation purposes.  The matter in dispute relates to the 
adequacy of the evidence of a stressor for PTSD.  

According to service medical records, the veteran served as a 
telephone switchboard operator in Vietnam.  He contends that 
while assigned to a signal corps and later to an infantry 
unit, he was exposed to substantial combat and killed a 
number of people.  He claims that he served as a helicopter 
door gunner as well, and that he saw many people he knew 
killed.  

As the record now stands, the veteran's stressor contentions 
are too general and vague in nature as to the specifics of 
what happened where or when to permit a productive search of 
official documentations to obtain corroborating 
documentation.  Although he has not responded to prior 
development letters regarding PTSD, the Board believes that 
an additional attempt should be made to obtain information 
from the veteran regarding the specifics of his experiences 
in Vietnam.  


Although the veteran has been recently evaluated as 
incompetent for the purpose of managing his VA benefits, the 
Board believes that there remains sufficient possibility 
that, with the assistance of his wife and perhaps his 
representative, he may still be able to provide additional 
information that would benefit his claim.  


Bilateral Hearing Loss and Tinnitus

The veteran contends that he has defective hearing and 
tinnitus as the result of exposure to acoustic trauma in 
service associated with artillery, tank and mortar fire.  He 
related to a private physician in April 2002 that he had been 
deaf in the right ear for many years and had progressive 
difficulty with hearing in the left ear as well, with ringing 
in both ears.  

The record shows that the veteran currently has a profound 
loss of hearing in one ear as the result of the acoustic 
neuroma which was surgically removed in 2003.  The veteran 
attributes his hearing loss in part to the tumor for which 
service connection has been denied.  However, a claim based 
on direct service incurrence of hearing loss and tinnitus was 
already pending before the detection of the tumor, and that 
claim must also be adjudicated.  

The private physician expressed the opinion that although the 
audiometric pattern and medical history made it impossible to 
discern the etiology of the hearing loss, it was possible, 
even probable, that the noise exposure in service had a 
"significant role."  

The Board believes that the veteran should be given a further 
opportunity to document his claimed hearing loss during the 
period since service and that an additional medical opinion 
as to the relationship between current hearing loss and 
tinnitus and service should be obtained.  




Residuals of a Stroke

In December 2002 the veteran filed a claim for service 
connection for residuals of a stroke which, he contended, was 
secondary to his Type II diabetes mellitus.  He related that 
he had been treated at the Jane Phillips Hospital in 
Bartlesville, Oklahoma.  In a further history recorded at a 
May 2003 VA neurology examination, it was reported that he 
had been hospitalized at the Jane Phillips facility for six 
days in October 2002 and had then been transferred to the VA 
Medical Center in Muskogee for a few days, where no diagnosis 
of a stroke was made.  He was then transferred to the 
Oklahoma City VA Medical Center where he was told he had 
suffered a stroke and had two tumors in the back of his head.  

The Jane Phillips Hospital notified the RO in January 2003 
that it had no records relating to treatment of the veteran 
in October 2002.  However, the record does not indicate 
whether records pertaining to the reported hospitalizations 
at the Muskogee or Oklahoma City VA Hospitals contemporaneous 
with the October 2002 reported stroke have been requested.  
The records from Muskogee are, in fact, rather sparse and are 
limited to outpatient treatment records dated in February 
2002 and covering the periods from August to October 2001 and 
May to July 2002.  An additional attempt to obtain records 
relating to a stroke should be obtained from both facilities.  


Knees 

The record shows that early degenerative joint disease (DJD) 
in both knees has been demonstrated on X-rays on various 
occasions in recent years, and that the veteran has been 
reported to have chondromalacia.  Although adjudicated as a 
claim for service connection for a bilateral leg condition, 
the Board finds that the issue is more correctly 
characterized as entitlement to service connection for a left 
knee disorder and a right knee disorder.  



The veteran claims that he has had trouble with his knees 
since an injury which resulted from a fall from a truck and 
landing on his knees.  The Board believes that a further 
attempt to develop the medical record with respect to 
examination or treatment for knee disabilities over the years 
should be undertaken.  Thereafter, an additional VA 
examination and nexus opinion may be necessary, depending on 
the information obtained on remand.  

The Board therefore believes that additional medical records 
should be obtained and that current VA examinations are need 
in connection with the back, hearing loss and tinnitus 
claims.  The current examinations reports are inadequate for 
rating purposes as to these disorders.  See, e.g., 38 C.F.R. 
§ 4.1 (2003) ("It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  

See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain the 
complete records of hospital and 
outpatient treatment at the VA Medical 
Centers in Muskogee and Oklahoma City, 
including those associated with treatment 
for a claimed stroke in October 2002.  

4.  The VBA AMC should contact the 
veteran and offer him a further 
opportunity to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have examined or treated 
him for his back, his knees, hearing loss 
or tinnitus at any time since service.  
He should be asked specifically to 
identify the physician who told him in 
1971 that he had a pinched nerve in his 
back.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity and etiology 
of any low back and knee disorders which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
question:

Is it at least as likely as 
not that any low back and/or 
knee disorder(s) found on 
examination is/are 
etiologically related to the 
episode of back pain treated 
during service, or related to 
service on any basis, or if 
preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should arrange for a VA 
special audiological examination of the 
veteran by an audiologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of his current hearing loss and tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical question:

(a)  Is it at least as likely 
as not that the veteran had 
hearing loss and/or tinnitus 
in either or both ears before 
the onset of an acoustic 
neuroma?  

(b)  If so, is it at least as 
likely as not that the 
veteran's hearing loss and/or 
tinnitus (as it/they existed 
before the acoustic neuroma) 
is/are consistent with prior 
acoustic trauma in service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

9.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  

Then the VBA AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

10.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

12.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by the agency, the VBA AMC should prepare 
a report detailing the nature of any 
combat action, or inservice stressful 
event, verified by the USASCRUR.  If no 
combat stressor has been verified, the 
VBA AMC should so state in its report.  
This report is then to be added to the 
claims file.

13.  Thereafter, the VBA AMC should 
arrange for a VA special psychiatric 
examination of the veteran including on a 
fee basis if necessary.



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or nor the veteran 
has PTSD due to an inservice stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provide by the USASCRUR and/or the VBA 
AMC may be relied upon/  If the examiner 
believes that PTSD is the appropriate 
diagnosis he/she must specifically 
identify which stressor(s) detailed in 
the USASCRUR's and/or VBA AMC's report 
is/are responsible for that conclusion.

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, inservice, and post-
service medical history.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

14.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

15.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal which 
are the subjects of this remand.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



